News Release Trustmark Corporation Announces 2014 Financial Results JACKSON, Miss. – January 27, 2015 – Trustmark Corporation (NASDAQ:TRMK) reported net income of $28.1 million in the fourth quarter of 2014, which represented diluted earnings per share of $0.42.For the full year 2014, net income totaled $123.6 million, which resulted in diluted earnings per share of $1.83, an increase of 4.6% from the prior year.Trustmark’s performance during 2014 produced a return on average tangible equity of 12.97% and a return on average assets of 1.03%.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per share payable March 15, 2015, to shareholders of record on March 1, 2015. Gerard R. Host, President and CEO, stated, “2014 was a year of significant accomplishments for Trustmark.We continued to build upon and expand customer relationships, as reflected by growth in our diversified banking, wealth management and insurance businesses.Over the course of the year, total revenue expanded to $578.5 million, the highest level in Trustmark’s 125-year history.Credit quality continued to improve and remained an important contributor to our financial success.We continued investing in technology to increase revenue, improve efficiency, and ensure compliance with regulatory mandates.We have the necessary infrastructure in place to support a significantly larger organization and are well-positioned to meet the financial needs of our customers and create value for our shareholders.” Balance Sheet Management ●
